Dear Mr. Arceneaux,
You have requested an opinion of this office on behalf of the Jefferson Parish Sheriff's Office regarding whether a fee of seven ($7.00) Dollars may be collected in accordance with LSA R.S. 33:1432(9) when a party has deposited his license in accordance with LSA R.S. 32:411 as a bond to assure his appearance in court?
LSA R.S. 33:1432 Fees in Criminal Matters
      (9)  For taking appearance bond when required to do so, seven dollars, unless suspended by a judge of the district court of the parish.
LSA R.S. 32:411 Deposit of license in lieu of security upon arrest;
      A.  Whenever any person lawfully possessed of a chauffeur's or operator's license issued to him . . . is arrested and charged with a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any municipality or in any parish he shall have the option of depositing his chauffeur's or operator's license with the arresting officer in lieu of bail.
CC Art. 9  Clear and unambiguous law
When a law is clear and unambiguous and its application does not lead to absurd consequences, the law shall be applied as written and no further interpretation may be made in search of the intent of the legislature.
By LSA R.S. 32:411 an individual may deposit his license with the arresting officer in lieu of bail.  A review of LSA 33:1432 (9) shows that the sheriff may receive a compensation of seven dollars ($7.00) for taking an appearance bond.
Black's Law Dictionary defines Appearance Bond as a type of bail bond required to insure presence of defendant in criminal case.  See Bail. Black's Law Dictionary 161 (5th ed. 1979)
An appearance bond and bail have the same definition as defined in Black's Law Dictionary.  LSA R.S. 32:411 distinguishes between the taking of a license and bail.  By the plain meaning of LSA R.S. 33:1432(9) which allows a fee only for the taking of an appearance bond (bail) and read in pari materia with LSA R.S. 32:411 which distinguishes between the taking of a license and bail then the Sheriffs Office cannot charge the fee listed under LSA R.S. 33:1432 (9) when an individual's license is taken under LSA R.S. 32:411.
If this office may be of any further assistance to you please call on us.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ROBERT L. COCO Staff Attorney